DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 8, 11, 17-22, 29, 30, 32, 39-41, 43 and 51-53 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5, 8, 11, 17-22, 29, 30, 39-41 and 43 without traverse on 10/28/2019 is again acknowledged.
Claim 51 stands withdrawn.
Claims 1-3, 5, 8, 11, 17-22, 29, 30, 39-41, 43, 52 and 53 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 3/8/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 8, 11, 17-22, 29, 30, 32 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20090299037; cited in the IDS filed 5/6/2018) in view of Eckermann (US 20080066530) and Matsuki (JP 49045590 B; translation provided), as evidenced by Oppermann (US 3700560), the aqua-cal Website  and Mackowski et al. (US 20090272230).
The meaning of “buffer” as being % wt/wt to the kg of egg white has been again evaluated  in light of the specification. At page 15, it is disclosed that an acidic buffer containing 5.7 M sodium acetate at pH 4 (about 1.08% wt/wt with respect to the egg white). 1.08% compared to 400 kg of egg white is 4.32 kg buffer (4.32 kg buffer /400 kg egg white x 100% is 1.08%). Thus, it is the volume of the buffer (converted to kg) compared to the kg of the egg white that is compared to determine the wt/wt % value.
Chen teaches at example 1 ([0050-0051] that 29.6 kg of egg white containing heterologous GCSF was thawed and added to 100 L container. The unfrozen egg white is reasonably interpreted to mean a pool of egg while where a “pool” is a volume. A volume of 88.8 L of 50 mM of NaOAc buffer (88.8 kg; assuming a density of 1.0 kg/L as the buffer is mostly water) was added to the 29.6  kg of egg white which is a ratio of 3:1 or 300%. The pH of the mixture was about 5.0 ± 1.
Regarding the limitation drawn to the acidic agent, Chen discloses a NaOAc buffer, and does not explicitly disclose an acidic agent. Oppermann teaches that an acetate buffer is made by combining 0.2 M acetic acid and 0.2 M sodium acetate and adjusting the pH to 5.7 to 5.8 with sodium hydroxide (col. 4, lines 15-20). Thus, acetic acid  is used to make the buffer as in instant claim 2.
Regarding the pH of the acidic buffer (instant claim 8), the disclosure of the pH of the buffer as being 4.6 is a specie that is encompassed by the claimed range limitations  of about 4 to about 6.5 (claim 8).
The disclosure of the resultant mixture having a pH of 5.0±0.1 is a specie that is encompassed by the claimed ranges of about 5 to about 6.5 (instant claim 1) and from about 5 to about 6.3 (instant claim 11).
Stirring overnight is a specie of time that anticipates the claimed range of at least about 1 hour as in instant claim 17.
The stirring at a temperature of 2-8 °C is a specie that anticipates the claimed range of about 2-25 °C as in instant claim 18.  
Regarding claim 20, Chen teaches that “a volume of 88.8 liters … was added to the thawed egg whites.” “[A]a volume” is reasonably interpreted to be a bolus injection dose because “volume” is referred to in the singular.
Regarding claims 29-30, Chen et al. teach filtering through a 0.22 µm filter. See Chen et al. at [0051], Chen et al. does not expressly teach that the egg white "settles" when filtered. Absent any positive recitation of the limitations, the reference is deemed to reach the negative limitation, as recited. Chen teaches after loading, the column was washed with same buffer and then with water, where the protein is subsequently eluted (relevant to one or more subsequent filtering). See Chen at [0044], Further, Chen teaches a second batch was performed where filtering is done with a large scale 0.22 µm filter, as previously. See Chen at [0055].
Regarding claim 1, Chen et al. teach comprises heterologous GCSF which means that the protein is of a different specie. Thus, in order for a heterologous protein to be incorporated into egg white, it would reasonably have to be recombinant. See Chen et al. at [0050].
Chen does not teach that the acidic buffer is from about 0.5 wt % to about 5 wt % per kilogram of the egg white where after the mixing step the mixed egg white comprises a precipitant and a supernatant comprising the recombinant therapeutic protein and separating the precipitant from the supernatant comprising the recombinant therapeutic protein (claim 1) or from about 0.5% wt % to about 2 wt % per kilogram of egg white (claim 5) where the addition of the acidic buffer and the mixing of the egg whites are performed simultaneously (claim 22), where the concentration of the buffer is about 5M to 6M sodium acetate (claim 3), where the volume of pooled egg white is at least about 50 L (claim 1) or about 100 to about 20,000 L (claim 19).
Matsuki teaches a method for purifying lysozyme from egg white and purifying the enzyme. One disadvantage in prior art methods is the dilution of the egg white with a large amount of water to reduce viscosity which is a significant disadvantage in terms of utilization of the egg white after extraction of the enzyme. Further, with this method, the yield of lysozyme from egg white is only about 0.2% (page 3, first and second paragraphs).
In Example 1, 16.0 kg (16000 g) of frozen egg white was gently stirred with an agitator to homogenize it. The density of egg white is 1.04 g/ml (page 2, Liquid Density of Egg Whites) which translates to a volume of 16 L. 53 ml of concentrated HCl was added gradually and the pH was adjusted to 6.5. Small amounts of insoluble matter were removed using a cloth bag. This disclosure reasonably teaches the limitations of claim 1 regarding the precipitant and protein-containing supernatant because small amounts of insoluble matter (precipitant) and the protein-containing supernatant exist in the cloth  bag prior to filtration. The precipitant is retained in the bag during filtration which allows the filtrate (supernatant) that contains the protein to flow through. This is further borne out by the disclosure that the Biogel is then added (emphasis added) to the egg white to absorb the lysozyme contained therein for purification (second paragraph of Example 1; page 6). The additional cited disclosure is added as necessitated by amendment per claim 1.
Mackowski  teaches that the density of concentrated HCl is 1.594 g/ml (Table 3). This is equivalent to 33.2 g.  to 16000 g. Hence, the ratio by wt of HCl to egg white is 33.2 g to 16000g x 100% which is 0.2075 wt %.
Eckermann teaches considerations for the optimization of chromatographic purification process for biological molecules (abstract). Such consideration include the column material, pH, the salt content, eluant buffers and the protein concentration when charging the column. The economic viability and also equipment related restrictions must also be taken into account. One such consideration is to use as few different buffers as possible in the smallest amounts or volumes possible to keep the volumes of the product-containing fractions small. Optimization of these parameters minimizes processing time and also the volume of waste water  ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dilute the egg white pool of at least about 50 L or about 100 L to about 20,000 L in the method of Chen with as little buffer as possible for the chromatography to obtain purified GCSF where the buffer to egg white pool is from 0.5 to 5 wt% per kg or about 0.5 to 2 wt % and then to separate the insoluble materials from the supernatant containing the lysozyme protein and then collecting the supernatant. The ordinary artisan would have been motivated to do so because Eckermann and Matsuki teach that the concentration of protein for charging a chromatography column as well as the volume of buffer used is an important consideration in order to  keep the volumes of the product-containing fractions  as well as waste water from the elution small. The ordinary artisan would have been motivated to prepare a large volume of egg white in order to prepare a large amount of recombinant protein per batch. Further Matsuki points out the reasons why previous prior art method are unsuitable for industrial scale processes which implies that his method is suitable for industrial (e.g., large scale) processes (page 2). This is further motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values with respect to egg white dilution with buffer as instantly claimed. The ordinary artisan would have had a reasonable expectation that one could carry out the dilution of the egg white in  much small volume of buffer because Matsuki teach the use of a small volume of acid to egg white to keep the volume of acidic source small. 
Absent any teaching of criticality by the Applicant concerning the amount of acidic buffer relative to the amount of egg white or the amount of egg white prepared, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B). 
Regarding the filtration process to obtain the supernatant containing the lysozyme protein (e.g., the protein of interest), the ordinary artisan would have been motivated to perform this step in the method of Chen because a filtration step removes insoluble matter in preparation for the next step of treatment. The ordinary artisan would have had a reasonable expectation that one could remove insoluble material (e.g., precipitant) from the lysozyme-containing egg white because Matsuki successfully accomplishes  this.
Regarding the concurrent stirring of the egg white and addition of the buffer (claim 22), the ordinary artisan would have been motivated to perform the concurrent addition and stirring to optimize the efficiency of the operation. The ordinary artisan would have had a reasonable expectation that one could add buffer to egg whites with concurrent stirring because this is egg whites can be stirred irrespective of the addition of other components.
Regarding the rate of addition of the bolus of buffer to the egg white (claim 21), one of ordinary skill in the art would recognize this is an optimizable variable dependent on the need not to denature protein contained with the egg white. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the rate of addition of the buffer to the egg white pool, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The reference is silent regarding the characteristics of the conductivity of the missed egg white Is from about 8 mS/cm to about 20 mS/cm (claim 52) but meets the claimed limitations because Chen as modified by the supporting references teaches the claimed method steps which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant recites the limitations of claim 1 and asserts that the claimed method is neither taught nor suggested by the prior art.
Applicant asserts that the claimed invention is based on the unexpected discovery that a small amount of an acidic buffer to a pool of egg whites is sufficient to prepare the egg white for bulk chromatography of recombinant proteins from egg whites. Applicant recites the limitations of claim 1.
Applicant states  that Chen discloses a method of purifying recombinant proteins from eggs white. Applicant notes that the previous Office action states that what Chen lacks regarding the amount of acidic buffer added to the egg white. Applicant notes that Chen teaches the addition of three volumes of acidic buffer (NaOAc) to the egg white which is 300% of the volume of the egg white. Applicant further argues that Chen does not each process an egg white pool having a volume of at least about 50 liters. Applicant points to Example 2 of Chen in which Chen teaches that the egg white volume is 40 liters where 120 liters of added buffer is three times this volume (Chen [0062]).
Examiner Response
Regarding Applicant’s assertion of unexpected results, this is an assertion without experimental results that demonstrate the unexpected nature of the invention as alleged by Applicant. That is, the specification does not present results that demonstrate any unexpected superiority of protein chromatography using the claimed amount of buffer compared to the prior art. Further, the combination of Matsuki and Eckermann recognize the benefits of the invention (e.g., using a smaller volume of buffer) because they teach the benefits of the reduction of downstream processing, cost reduction, etc., these benefits are recognized by the combination thereof. It is noted that Matsuki is specifically directed to the preparation of egg whites to purify proteins using acidic material in small volumes. 
Responding to Applicant’s argument  that Chen does not each process an egg white pool having a volume of at least about 50 liters. Firstly, neither the specification nor the claims define the term “about.” Thus, the term is interpreted a little or less than 50 liters which reasonably  includes 40 liters. Further, the rejection addresses the obviousness of increasing the volume of the pool of egg white that contains the therapeutic recombinant protein at pages 7-8:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dilute the egg white pool of at least about 50 L or about 100 L to about 20,000 L in the method of Chen with as little buffer as possible for the chromatography to obtain purified GCSF where the buffer to egg white pool is from 0.5 to 5 wt% per Kg or about 0.5 to 2 wt % and then to separate the insoluble materials from the supernatant containing the lysozyme protein and then collecting the supernatant. The ordinary artisan would have been motivated to do so because Eckermann and Matsuki teach that using a small  volume of buffer is an important consideration in order to  keep the volumes of the product-containing fractions  as well as waste water from the elution small. The ordinary artisan would have been motivated to prepare a large volume of egg white in order to prepare a large amount of recombinant protein per batch. Further Matsuki points out the reasons why previous prior art method are unsuitable for industrial scale processes which implies that his method is suitable for industrial (e.g., large scale) processes (page 2). This is further motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values with respect to egg white dilution with buffer as instantly claimed. The ordinary artisan would have had a reasonable expectation that one could carry out the dilution of the egg white in  much small volume of buffer because Matsuki teach the use of a small volume of acid to egg white to keep the volume of acidic source small. 
Absent any teaching of criticality by the Applicant concerning the amount of acidic buffer relative to the amount of egg white or the amount of egg white prepared, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B). 
Applicant has not rebutted this portion of the rejection.
Applicant Argument
Applicant argues that Matsuki argues that the ordinary artisan reading Chen and Matsuki as a whole would not have had a reason to combined the two references. Applicant asserts that Matsuki teaches away from its combination with Chen.
Applicant argues that lysozyme is one of the most prevalent endogenous proteins in egg white. Applicant notes the statement in the Office action that prior methods of purifying lysozyme from egg white that use a large volume of water to reduce the viscosity of the egg white are disadvantageous and result in a lysozyme yield of only  about 0.2%. Applicant asserts that Matsuki states that a process was developed to overcome the  low yields of the prior process. Applicant argues that lysozyme is isolated by absorbing the enzyme to a gel (Matsuki, page 3, third paragraph).
Applicant argues that a person of ordinary skill in the art (POSA) would not look to the teachings of Matsuki to modify Chen. Applicant puts forth that the POSA would have wanted to avoid obtaining higher yields of endogenous proteins such as lysozyme when trying to purify an exogenous recombinant protein as discussed in Chen. Applicant asserts that more lysozyme in the separation produce means more lysozyme to remove in a later step. Applicant concludes that  POSA would not have wanted to modify Chen’s method with the teachings of Matsuki as this modification would have made isolating the exogenous recombinant protein more difficult. Thus, Applicant asserts that Matsuki is teaching away from its combination with Chen.
Examiner Response
Chen recognizes that endogenous proteins will be present in the liquid that contains the desired heterologous protein. At [0012], Chen teaches that purification involves removal of one or more contaminants which includes naturally occurring avian egg protein contaminants such as albumen from the preparation ([0012]). Villa (US 20080026100) teaches that albumen includes lysozyme ([0033]). This is also noted by Applicant supra. Thus, Chen reasonably  recognizes that an endogenous protein will be removed by purification. It is noted that the preamble of instant claim 1 is directed to “[A]a method of preparing egg white comprising a recombinant therapeutic protein for bulk chromatographic processing.” Thus, the instantly claimed method is  reasonably also drawn to purification of the desired recombinant therapeutic protein. The additional disclosure from Chen and that of Villa are only cited in direct response to Applicant’s arguments and do not constitute new grounds of rejection.
Regarding Applicant’s assertion of Matsuki’s teaching away from the combination of the references, The MPEP states at 2141.02 VI that:
VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
None of the references explicitly teaches away from the combination of references with respect to the amount of endogenous protein produced by the method of Matsuki. Reasonably the ordinary artisan would be aware that lysozyme is an albumen protein that would subsequently  be removed via chromatography from the disclosure by Chen. It is noted that the intended use of the claimed method is for chromatography as well.
Regarding Applicant’s assertion that Matsuki teaches that lysozyme is isolated by absorbing the enzyme to a gel, Matsuki teaches the separation of insoluble matter contained in the egg white that comprises lysozyme supra. Contacting with the Biogel is a later chromatographic step.
Applicant Argument
	Applicant argues that nothing in the other supporting reference overcomes the alleged teaching away.
	Applicant notes the disclosure of Eckermann at [0011] with regard to the minimization for using the small amount of buffer amounts or volumes to keeps the volumes of product small, to minimize waste water and processing time. Applicant  states that overall Eckermann “teaches optimization of purification processes.” Applicant argues that the POSA would not have considered the process of Matsuki for obtaining more background lysozyme protein egg white to have been an optimization of Chen’s process of purifying a recombinant protein.

Examiner Response
It is noted that Applicant states that Applicant  states that overall Eckermann “teaches optimization of purification processes.” Eckermann teaches considerations for the optimization of chromatographic purification process for biological molecules (abstract). Such consideration include the column material, pH, the salt content, eluant buffers and the protein concentration when charging the column. The economic viability and also equipment related restrictions must also be taken into account. One such consideration is to use as few different buffers as possible in the smallest amounts or volumes possible to keep the volumes of the product-containing fractions small. Optimization of these parameters minimizes processing time and also the volume of waste water  ([0011]). Thus, there are multiple factors for optimization of large molecules that would have to be weighed by the POSA.
While the use of the lower amount of buffer may produce more endogenous enzyme as well, the ordinary artisan would be aware that lysozyme is an albumen protein that would subsequently  be removed via chromatography from the disclosure by Chen. It is noted that the intended use of the claimed method is for chromatography (e.g., purification) as well.
Applicant Argument
Applicant notes the of office’s teachings of Eckermann at the abstract and [0011] and asserts that nothing in Oppermann teaches or suggest reducing the buffer volume when purifying an exogenous recombinant protein.
Applicant argues that Mackowski is only cited for teaching the density of HCl and does not provide any reason that would have led POSA to reduce the buffer volume. Applicant cannot find any reference to what the “aqua-cal website” teaches.
Examiner Response
Oppermann and Mackowski were  cited as  evidentiary references. 
Regarding the disclosure from the aqua-cal website, the rejection refers to page 2, Liquid Density of Egg Whites which is the title for the disclosure from the aqua-cal.com website which is at the top of the provided reference and also identified in the PTO 892 form (reference V).
Applicant Argument
Applicant concludes that Matsuki teaches away from its combination with Chen and Eckermann as evidenced by the Oppermann and Mackowski and that a prima facie case of obviousness has not been made.
Examiner Response
Applicant’s arguments regarding the alleged teaching away by Matsuki are rebutted supra. A prima facie case of obvious has been properly made as the teachings of Chen were discussed. What was not taught by Chen was identified. Matsuki and Eckermann are secondary references that teach what Chen lacks. A reasoned statement for motivation and a reasonable  expectation of success were made.

Claims 1-3, 5, 8, 11, 17-22, 29, 30, 39-41, 43  and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20090299037; cited in the IDS filed 5/6/2018) in view of Eckermann (US 20080066530) and Matsuki (JP 49045590 B; translation provided), as evidenced by Oppermann (US 3700560), the aqua-cal website and Mackowski et al. (US 2090272230), as applied to claims 1, 2, 5, 8, 11, 17-22, 29, 30, 39-41, 43  and 52, in further view of Van Urk et al. (EP 2048234).
The disclosure of Chen as modified by Eckermann and Matsuki is discussed supra.
Modified Chen does not teach that the concentration of acetate is from about 5 M to about 6 M (claim 3).
Van Urk teaches high acid buffers for egg white purification, where various chromatography solutions for the purification of albumin may be used, including acetic acid at concentration of 20% (wt) of acetic acid at 205 (g/L), or equal to 5.7 M solution. See Van Urk at Table 3.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Chen with Van Urk because Van Urk teaches utilizing acid buffers for better protein dispersion and for specific affinity to egg white proteins (e.g., albumins) during chromatography. See  Van Urk at [0047]-[0048]. A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in doing so, because Chen already teach "acidifying" an egg white mixture, where Van Urk improves upon the method with acid solutions specifically. See e.g., Chen at [0023]-[0024]; and Van Urk at [0047]-[0048]. Further Van Urk including acetic acid at concentration of 20% (wt) of acetic acid at 205 (g/L), or equal to 5.7 M solution. See Van Urk at Table 3.
Regarding claims 39-41 and 43, Van Urk teaches various selectable buffer solutions in preparation of albumin chromatography where wash buffers (e.g., pre-treatment buffers) passed through the column include pH 5.45-5.65 having a conductivity of between in the range between 10-50 mS/cm, and preferably 18-22 mS/cm. See Van Urk at [0011], Van Urk also teaches phosphate solution and sodium chloride. See Van Urk at [0164], Regarding claim 43, Van Urk teaches that equilibrating a DBA matrix with "wash" buffer at the conductivity taught is "pre-treating" the matrix with buffer. See Van Urk at [0164], Chen also teaches egg white filtering and loading "columns" having the same buffer and pH to achieve filtering. See Chen at [0044], [0051], and [0055]. As such, the buffers utilized in Van Urk to equilibrate or wash a matrix/column would be obvious to incorporate as a "pre-treatment" buffer in the method of Chen for filtering egg whites at certain conductivities since the purpose of equilibration wash at specific conductivities would be obvious to a person of ordinary skill in the art for better binding/elution methods (e.g., the eluate from the column is concentrated). As such, the buffers would have phosphate and sodium chloride as taught in Van Urk.
Applicant Argument
Applicant notes the teachings of Van Urk and asserts that Van Urk only states a single time that a recombinant albumin could be purified from a transgenic animal such as from egg white ([0084]). Applicant argues that nothing in the reference provides and guidance on how to process egg whites comprising an exogeneous recombinant protein. Applicant concludes that Van Urk would thus not have provided a POSA with a reasons to overlook the asserted teaching away in Matsuki. 
Examiner Response
Van Urk is a supporting reference cited to demonstrate the obviousness of the limitations of dependent claim 2 with respect to acidic buffers for egg white purification, where various chromatography solutions for the purification of albumin may be used, including acetic acid at concentration of 20% (wt) of acetic acid at 205 (g/L), or equal to 5.7 M solution. See Van Urk at Table 3. Van Urk’s one reference to transgenic animals is a positive disclosure that a recombinant albumin could be purified from a transgenic animal such as from egg white. Matsuki does not provide a teaching away from the combination of Chen in view of Matsuki and Eckermann for the reasons stated supra.
Claims 1, 3, 5, 8, 11, 17-22, 29, 30, 39-41, 43,  52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20090299037; cited in the IDS filed 5/6/2018) in view of Eckermann (US 20080066530) and Matsuki (JP 49045590 B; translation provided), as evidenced by Oppermann (US 3700560), the aqua-cal website and Mackowski et al. (US 2090272230), as applied to claims 1, 2, 5, 8, 11, 17-22, 29, 30, 39-41, 43  and 52, in further view of Quinn et al. (US 20130209436).
The disclosure of Chen as modified by Eckermann and Matsuki is discussed supra.
Modified Chen does not teach that the recombinant therapeutic protein comprises a human lysosomal enzyme (claim 53).
Quinn teaches that human lysosomal acid lipase (LAL) can be produced by expressing  LAL in a transgenic avian. The LAL is produced by an avian such as a chicken and isolated from egg white ([0143]). In order for a human enzyme to be incorporated into a chicken egg white, the enzyme  would reasonably have to be recombinant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the LAL obtained from a transgenic chicken egg white by the method of modified Chen. The ordinary artisan would have been motivated to do so because the method of modified Chen is one that is optimized to use as few different buffers as possible in the smallest amounts or volumes possible to keep the volumes of the product-containing fractions small. Optimization of these parameters minimizes processing time and also the volume of waste water. The ordinary artisan would have had a reasonable expectation that one could obtain human LAL from egg white by the method of modified Chen because the method of modified Chen is directed to obtaining heterologous (e.g., recombinant  proteins) from egg white using optimized method with respect to the volume of buffer.  



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653